Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined pursuant to the first inventor to file provisions of the AIA .
DETAILED ACTION 
Status of the Claims
Receipt of Applicants’ Response, filed 18 November 2021, is acknowledged.  No claims are amended therein.  Claims 15 - 28 remain withdrawn as being directed to a non-elected invention.  Accordingly, claims 1 - 13 remain under active consideration.
REJECTIONS MAINTAINED  
Rejections Pursuant to 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicants are advised of the obligation pursuant to 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
The rejection of claims 1 – 13 pursuant to 35 U.S.C. § 103, as being obvious over US 7,651,701 to Meyer, J. and R. Wenz, claiming priority to 1 March 2007 (“Meyer ‘701”), in view of US2009/0270527 to Lin, J., and E. Ahn, claiming priority to 28 August 2007 (“Lin ‘527”), is hereby maintained.  
The Invention As Claimed 
	Applicant claims a bone cement composition, comprising a bone matrix and a bone cement matrix formed from an acrylic polymer and an acrylic monomer, wherein the ratio of the bone matrix to the bone cement matrix is in a range from about 1:2 (g/g) to about 1:50 (g/g), and the ratio of the acrylic polymer to the acrylic monomer is in a range from about 1:10 (g/g) to about 20:1 (g/g), wherein the compressive strength of the composition is from about 44.6 MPa to about 76.3 MPa, wherein the bone matrix is further mixed with a vehicle to produce a bone matrix component, wherein the bone matrix component is provided in the bone cement composition in the form of clay, granule, or powder, wherein the vehicle is polyethylene glycol 
The Teachings of the Cited Art 
Meyer ‘701 discloses a composition suitable for use in spinal surgery, wherein the composition comprises a reaction product, or settable mixture, of first and second components, wherein the first component comprises a spray-dried inorganic filler [bone matrix main constituent; cf. claim 9], a radical donor [initiator; cf. claims 6,7], and a pre-polymerized vinyl polymer [acrylic polymer; cf. claims 1, 12], and the second component comprises a radical scavenger [polymerization inhibitor; cf. claim 6], a diluent [vehicle; cf. claims 2, 4, 6], a polymerization accelerator [polymerization promoter; claims 6, 8], and a reactive monomer [acrylic monomer; cf. claims 1, 13] (see Abstract), wherein the first component is a dry or powder component [bone matrix main constituent/initiator/acrylic polymer], as that is its usual physical state, and the second component is a wet or liquid component [polymerization inhibitor/vehicle/polymerization promoter/acrylic monomer], as that is its usual physical state (see Col. 2, ll. 39 – 44), wherein suitable inorganic, spray-dried fillers include tricalcium phosphate, tetracalcium phosphate, hydroxyapatite, fluoride-substituted hydroxyapatite, and strontium-substituted hydroxyapatite (see Col. 2, ll. 52 – 55), wherein the inorganic filler is see Col. 3, ll. 33 – 35), wherein the pre-polymerized polymer is preferably poly(methyl methacrylate) (PMMA) (see Col. 3, ll. 40 – 49; cf. claim 12), present at 0.5 to 99.5 % wgt of the first component (see Col. 3, ll. 50 – 52), wherein the first component comprises a radical donor, such as benzoyl peroxide (BPO) (see Col. 3, ll. 57 – 62; cf. claim 7), wherein the first component can include about 0.5  to about 5% wgt of the radical donor, based on the total weight of the first component (see Col. 3., l. 65 – Col. 4, l. 1), wherein the second component comprises a polymerization accelerator [promoter], such as dimethylparatoluidine (DMPT), a tertiary amine (see Col. 4, ll. 41 – 49; cf. claim 8), wherein the reactive monomer in the second component is preferably methyl methacrylate (MMA) (see Col. 4, ll. 60 – 62; cf. claim 13), wherein the reactive monomer/MMA comprises about 10 to about 99% wgt of the second component, based on the total weight of the second component (see Col. 5, ll. 3 – 5), wherein the second component can also include a diluent [vehicle], such as polyethylene glycol (PEG) (see Col. 5, ll. 10 – 13; cf. claim 4), wherein the PEG has a molecular weight of about 100 Da to about 1000 Da (see Col. 5, ll. 17 – 19), present at 1 – 90% wgt of the second component (see Col. 5, ll. 42 – 43), wherein the diluent [vehicle] provides the ability to control the stiffness of the bone cement composition after curing/hardening such that lower stiffness better simulates the mechanical properties of human bone, without compromising the compressive and bending strengths of the composition (see Col. 5, ll. 20 – 30), wherein the second component also comprises a radical scavenger [polymerization inhibitor], such as hydroquinone monomethylether (see Col. 5, ll. 48 – 55), wherein a polymerization reaction is initiated when the first and second components are combined, by a polymerization accelerator present in the see Col. 6, ll. 20 – 23), and wherein the weight ratio of the first component to the second component is about 2.2 : 1 to about 3.3 : 1 (see Col. 6, ll. 14 – 16).  The reference does not explicitly disclose a component characterized as a “vehicle,” or a bone matrix component characterized as a “clay, granule, or powder,” or a bone cement composition having a compressive strength in the range of 44.6 to 76.3 MPa.  The teachings of Lin ‘527 remedy these deficiencies.
Lin ‘527 discloses cement products that includes a first component and a second component, the first component comprising a polymerizable resin comprising ethylenic unsaturated double bond, and the second component includes a compound comprising more than one type of amine selected from the group consisting of primary amine, secondary amines, tertiary amines and quaternary amines, or a hindered amine, or a dimethylthiotoluenediamine (DMTDA), as well as a filler and/or a bioactive component that promotes bone formation (see Abstract), wherein the polymerizable resin includes a suitable glycidyl ether; a suitable glycidyl ester; a suitable ester containing glycidyl ether; a suitable carbonate containing glycidyl ether; and/or a suitable ester or carbonate containing isocyanate (see ¶[0011]), wherein the second component includes a compound that includes more than one type of amine selected from the group consisting of a primary amine, a secondary amine, a tertiary amine, or a quaternary amine (id.), wherein the compositions further include an additional filler such as an inert filler or a bioactive component that promotes bone growth, provides a tissue scaffold, or provides for the creation of porosity (see ¶[0012]), wherein the first component further comprises an oxygen-containing ring structure that is capable of reacting in a polymerization reaction with another group on first component, the second component, or both (see ¶[0013]), wherein a suitable see ¶[0049]), wherein the bioactive component includes calcium phosphate ceramics, such as hydroxyapatite (see ¶[0075]), wherein bioactive hydroxyapatite content can range from about 10 to about 99% by weight (see ¶[0087]), wherein first, second, optional third component and optional filler can be selected to provide the viscosity and flowability characteristics that are appropriate for the application in which the cement is to be used, such that relatively low viscosity, syringeable cement products (e.g., syringeable pastes) are suited for filling bony defects, fracture repairs, and implant fixations and revisions (see ¶[0097]), wherein desirable mechanical strength will also vary according to the cement's intended applications, such that the type and amount of filler can greatly influence one more type of mechanical strength (see ¶[0098]), wherein desirable mechanical strength properties include compressive strength in the range of from about 20 MPa to about 250 MPa, or  from about 50 MPa to about 250 MPa (id.), and wherein, when the cement does not include a filler, the compressive strength can be from about 20 MPa to about 100 MPa, and, typically, from about 50 MPa to about 100 MP (id.).
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to prepare a composition suitable for use in bone repair surgery, wherein the composition comprises an inorganic filler, such as hydroxyapatite, a radical donor, such as benzoyl peroxide, and a pre-polymerized vinyl polymer, such as PMMA, a radical scavenger, such as hydroquinone monomethylether, a diluent, such as PEG 600, a polymerization accelerator, such as DMPT, and a reactive monomer, such as MMA, wherein the first component comprises from 0.5 to 99.5% wgt of PMMA, wherein the second component comprises from 10 – 99% wgt MMA,  and wherein 
	With respect to the limitation recited in claim 1 directed to the mass ratio between the bone matrix component of the composition and the bone cement matrix, the Examiner first notes that the term “bone cement matrix” is not explicitly defined in Applicant’s specification.  However, it is the Examiner’s position, based on disclosures in Applicant’s specification (see, for example, ¶[5]), that the limitation is reasonably interpreted to be directed to the ratio between the mass of bone matrix/HA and the total mass of the remaining components of the composition, primarily PMMA and MMA. 
	In looking to the disclosure of Meyer ‘701, the reference discloses an exemplified embodiment wherein the mass of HA is 156 g; the mass of PMMA is 120 g; and the mass of MMA is 64.6 g (see Example, Col. 7, ll. 18 – 35).  Calculating the mass ratio of HA to the total mass of the remaining components yields a ratio of approximately 1:2 [1: ~1.7].  Although the ratio calculated from this one embodiment does not exactly overlap with the claimed range of mass ratios, it is the Examiner’s position that the calculated mass ratio is close enough to the claimed range of mass ratios to render the limitation obvious.  See MPEP § 2144.05I:  “A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, see Col. 3, ll. 33 – 35; Col. 5, ll. 3 – 5; Col. 6, ll. 14 – 16) to yield a mass ratio that reads on the limitation in question. 
	With respect to the limitation in claim 1 directed to the mass ratio between PMMA polymer and MMA monomer being in a range of about 1:10 to about 20:1, the Examiner notes that the embodiment exemplified in Meyer ‘701 discussed above discloses a composition comprising 120 g of PMMA and 64.6 g of MMA, yielding a ratio of 1.86:1, which ratio would read on the claimed range, rendering it obvious.
	With respect to the limitation in claim 1 directed to the compressive strength of the bone cement compositions of the invention, the Examiner notes that Lin ‘527 does not disclose a range of compressive strengths that is exactly congruent with the claimed range.  However, it is the Examiner’s position that the disclosed range substantially overlaps with the claimed range and, as such, would render the claimed invention obvious.  See MPEP § 2144.05.  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
	With respect to claim 2, which claim recites a limitation directed to the bone matrix being “further mixed with a vehicle,” the Examiner notes that the reference does not teach a see Col. 5, ll. 20 – 30) that is effectively the same function that Applicants’ specification discloses for the vehicle (see ¶[0023]).
	With respect to claim 3, which claim recites a limitation directed to the bone matrix component being in the form of “clay, granule or powder,” the Examiner notes that the reference does not characterize the hydroxyapatite component as possessing any of these forms.  However, the Examiner further notes that the reference explicitly teaches that the bone filler component has a particle size in the range of about 20 to about 55 µm.  It is, therefore, the Examiner’s position that one of ordinary skill in the relevant art would recognize that solid, dried matter, such as the hydroxyapatite, with particle sizes in the disclosed range would be characterized as a powder, thus meeting this limitation.
	With respect to claim 5, dependent from claim 4, the claim reciting limitations directed to cellulose derivatives, polyethylene glycols, and glycosaminoglycans as the vehicles of the bone matrix component, the Examiner first notes that claim 4 recites a Markush group directed to the vehicle, as first recited in claim 2.  The Examiner further notes that the Markush group recited in claim 4 comprises alternative vehicles that are not cellulose derivatives, polyethylene glycols, or comprise a cellulose derivative, a polyethylene glycol, and a glycosaminoglycan.  In effect, if the vehicle of claim 4 is a cellulose derivative, a polyethylene glycol, a glycosaminoglycan, or a mixture of all three, then the specific vehicle(s) must be selected from the Markush groups recited in claim 5.  In the instant case, in that Myer ‘701 discloses the use of polyethylene glycol 600 as the diluent/vehicle, and not to a mixture of cellulose derivatives, polyethylene glycols, and glycosaminoglycans, as a consequence of being directed to alternative, optional components in the bone cements of the invention as claimed.  
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 1 – 13 would have been obvious within the meaning of 35 USC § 103.
Obviousness-Type Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 13 are rejected pursuant to the judicially created doctrine of obviousness double patenting over claims 1 – 8 and 10 – 14 of US Patent No. 10/960,103 (“the ‘103 patent”), in view of Lin ‘527.  Although the claims at issue are not identical, they are not patentably distinct 2O-CaO-SiO2-P205), and a mixture thereof, wherein the main constituent is a phosphate selected from the group consisting of, hydroxyapatite (HA), P-tricalcium phosphate (P-TCP), tetracalcium phosphate, calcium hydrogen phosphate (CaHPO4), octacalcium phosphate (CasH2(PO4)6
    PNG
    media_image1.png
    6
    3
    media_image1.png
    Greyscale
-5H20), calcium pyrophosphate (Ca2P2Oy), amorphous calcium phosphate (ACP), magnesium dihydrogen phosphate, magnesium hydrogen phosphate, magnesium phosphate, magnesium ammonium phosphate, magnesium ammonium phosphate hexahydrate, strontium phosphate, strontium hydrogen phosphate, strontium dihydrogen phosphate, and a mixture thereof, wherein the main constituent is a sulfate selected from the group consisting of calcium sulfate dihydrate, calcium sulfate hemihydrate, calcium sulfate anhydrate, magnesium sulfate, magnesium sulfate monohydrate, magnesium sulfate heptahydrate, strontium sulfate, and a mixture thereof, wherein the acrylic polymer is selected from the group consisting of (A) poly(alkyl acrylates) formed from the polymerization of alkyl acrylate-based monomers; (B) copolymers formed from the15 copolymerization of methyl acrylate or methyl methacrylate with at least one monomer selected from styrene, ethyl methacrylate, and methyl acrylate; and (C) polymers formed from the polymerization of dimethyl acrylate-based monomers, and wherein the acrylic monomer is selected from the group consisting of methyl methacrylate (MMA), ethyl methacrylate (EMA), butyl methacrylate, methyl acrylate (MA), bisphenol A-diglycidyl dimethacrylate (Bis-GMA), 2,2-bis[4-(3-methyl propenoxy-2-hydroquinone propoxyl)phenyl]propane, 2,2-bis(4-
Accordingly, it would have been prima facie obvious to prepare bone cement compositions according to the claims of the ‘103 patent as set forth above, wherein the composition displays a compressive strength in the range of from 50 to 100 MPa, as disclosed by Lin ‘527, as motivated by the teachings of Lin ‘527 as to the desirability of matching the compressive strength of such compositions to natural bone.
The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP Chapter 2300).  Commonly assigned co-pending Application No. 10/623,039, discussed above, would form the basis for a rejection of the noted claims under 35 U.S.C. 103(a) if the commonly assigned case qualifies as prior art under 35 U.S.C. 102(e), (f) or (g) and the conflicting inventions were not commonly owned at the time the invention in this application was made.  In order for the examiner to resolve this issue, the assignee can, under 35 U.S.C. 103(c) and 37 CFR 1.78(c), either show that the conflicting inventions were commonly owned at the time the invention in this application was made, or name the prior inventor of the conflicting subject matter.
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103(a) based upon the commonly 
Response to Applicant’s Arguments 
	The Examiner has considered Applicant’s arguments filed 18 November 2021, but does not find them persuasive.   Applicant argues that “the bone cement composition recited in Lin [‘527] is different from the bone cement composition recited in Meyer [‘701], as well as the present invention.”  On this basis, Applicant argues that “according to the description of Lin, persons skilled in the art should expect that for the bone cement containing the filler, the "compressive strength" thereof generally exceeds 100 MPa. In contrast, the bone cement containing the bone matrix of the present invention can effectively limit its "compressive strength" to be between about 44.6 MPa to about 76.3 MPa, which is obviously distinct from the disclosure or teaching Lin.”  However, the Examiner notes that Lin ‘527 specifically discloses that a desirable mechanical strength of the cement compositions will also vary according to the cement's intended applications, such that the type and amount of filler can greatly influence one more type of mechanical strength (see ¶[0098]), and desirable mechanical strength properties include compressive strength in the range of from about 20 MPa to about 250 MPa, or  from about 50 MPa to about 250 MPa (id.).  Thus, adjusting the composition of the cement compositions to achieve a specific target compressive strength would amount to nothing more than optimization of a result-effective variable, as taught by Lin ‘527 (see above), the exercise of which is well with the expertise of one of ordinary skill in the appropriate art.  Consequently, in the absence of evidence as to the criticality of such parameter, this limitation cannot support patentability.  See MPEP § 2144.05 II. A.  

NO CLAIM IS ALLOWED.  
THIS ACTION IS MADE FINAL.  
The Office reminds Applicants of the extension of time policy as set forth in 37 CFR § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
CONCLUSION
Any inquiry concerning this communication or any other communications from the Examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The Examiner can normally be reached on M - F 8:30 a.m. - 5:00 p.m.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619

	/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619